—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him after a jury trial of murder in the second degree (Penal Law § 125.25 [1]), criminal possession of a weapon in the second degree (Penal Law § 265.03 [2]) and conspiracy in the fourth degree (Penal Law § 105.10 [1]). Defendant contends that County Court abused its discretion in consolidating for trial the indictment charging defendant with conspiracy and the indictment charging him with the remaining counts of which he was convicted. Defendant further contends that the court erred in denying his request for a miss*1052ing witness charge. As we determined on the appeal of the co-defendant, those contentions lack merit (see, People v Moore, 275 AD2d 969).
Defendant’s contention that the conviction is not supported by legally sufficient evidence is not preserved for our review (see, People v Gray, 86 NY2d 10, 19), and in any event is without merit (see, People v Moore, supra). The verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Onondaga County Court, Mulroy, J. — Murder, 2nd Degree.) Present — Pigott, Jr., P. J., Hayes, Hurlbutt, Balio and Lawton, JJ.